                    Case 20-14497               Doc 32         Filed 10/17/20           Page 1 of 6


                                       IN THE UNITED STATES BANKRUPTCY
                                      COURT FOR THE DISTRICT OF MARYLAND
                                                      at Baltimore_____
IN RE: Gregory Green                                            Case No. 20-14497

Debtor.                                                         Chapter 13

                                                      CHAPTER 13 PLAN
                                      Original Plan      Amended Plan         Modified Plan


1. GENERAL PLAN PROVISIONS.
     The Debtor proposes the following Chapter 13 Plan and makes the following declarations (mark one of the following
     boxes that apply for each of 1.1, 1.2, and 1.3. below). If a box is marked as “does not . . .” or if more than one box is
     marked in each section, the provision will be ineffective if set out later in the plan.

     1.1     Declaration as to Nonstandard Provisions.
This Plan:        does not contain nonstandard provisions.
OR               contains nonstandard provisions set out in Section 9 below.


     1.2     Declaration as to Limiting Secured Claims.
This Plan:      does not limit the amount of a secured claim.
OR
   limits the amount of a secured claim based on the value of the collateral securing the claim as set out in Sections 5.1 through 5.4 below.


     1.3     Declaration as to Avoiding Security Interests
This Plan:       does not avoid a security interest or lien.
OR               avoids a security interest or lien as set out in Section 5.1 through 5.4 below.


2.   NOTICES.
     You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you
     do not have an attorney, you may wish to consult one.


      2.1    Notices to Creditors.
      Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. The declarations set
      out in Section 1 above may be of particular importance.
      If you oppose the Plan’s treatment of your claim or any provision of this Plan, you or your attorney must file an
      objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered
      by the Bankruptcy Court. The Court may confirm this Plan without further notice if no objection to confirmation is
      filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under
      the Plan.


      2.2.    Notices to Debtors.
      This form lists options that may be appropriate in some cases, but not all cases. Just because an option is listed on
      the form does not mean that it is appropriate for you. Plans contrary to the local rules and Court rulings may not be
      confirmed.


3.   PLAN TERMS.
     The Debtor’s future earnings are submitted to the supervision and control of the Trustee, and the Debtor will pay as
     follows (mark and complete one of 3.1, 3.2, or 3.3 and/or 3.4 below; and, optionally, 3.5 as applicable):
     3.1.     Even Monthly Payments.
     $______per month for a term of __months.
OR
     3.2.     Varying Monthly Payments.
     $900.00 per month for _12___ months.
     $7,560.00 per month for _48___ months.
     for a total term of 60 months.
                      Case 20-14497              Doc 32         Filed 10/17/20           Page 2 of 6
OR
      3.3.      Varying Monthly Payments Before and After Confirmation.
     $____ per month before confirmation of this Plan (use Section 4.6.1 below to list the adequate protection payments to
     be made before confirmation), and $______per month after confirmation of this plan, for a total term of ___ months.
AND/OR
      3.4.     Additional Payments.
     In addition to monthly Plan payments under 3.1, 3.2, or 3.3, above, the Debtor will make the payments listed below:
Amount                             Date                  Source of Payment


      3.5.     Additional Payments of Tax Refunds.
     The Debtor will provide the Trustee with copies of state and federal tax returns for the years listed below within 15
     days of filing the returns (and must timely file the returns on or before April 15 of each year). Not later than June 1 of
     each year, the Debtor will pay into the Plan the amount of refunds exceeding $ (the amount already pro rated on
     Schedule I, if any) for each of the listed years unless otherwise ordered by the Court. The tax refund payments are in
     addition to, and not a credit against, the other payments required to be paid under the Plan. The Debtor will not make
     any change to the number of any federal and state tax withholding allowances claimed as of the petition date without
     30 days prior notice to the Trustee.
     This commitment covers tax years (list): _____________

4.    DISTRIBUTION OF PLAN PAYMENTS.
     From the payments made, the Trustee will make distributions in the order listed below:

     4.1      Trustee’s Commission.
     The Trustee will receive the allowed Trustee commission under 11 U.S.C. § 1326(b)(2).


     4.2      Administrative Claims.
     Next to be paid, except as provided in Section 4.3 below, are administrative claims under 11 U.S.C. § 507(a)(2),
     including Debtor’s Counsel fee balance of $3,425.00 due and payable pursuant to a fee arrangement made under
     Subparagraphs 4.A, B, or C of Appendix F to the Local Bankruptcy Rules.


     4.3      Domestic Support Obligations and Non-Appendix F Attorney Fees.
     Next to be paid, at the same time and pro rata, are allowed unsecured claims for: (i) domestic support obligations
     under 11 U.S.C. § 507(a)(1); and (ii) any Debtor’s Counsel fee allowed under 11 U.S.C. § 507(a)(2) by Bankruptcy
     Court order following an application pursuant to a fee arrangement under Section 7 of Appendix F to the Local
     Bankruptcy Rules. Debtor’s Counsel fee balance to be paid through the Plan is expected to be in the amount of $___.


     4.4      Former Chapter 7 Trustee Claims.
     Next to be paid are any claims payable to the former Chapter 7 Trustee under 11 U.S.C.
     § 1326(b)(3). List the monthly payment: $___.

     4.5      Priority Claims.
     Next to be paid are other priority claims defined by 11 U.S.C. § 507(a)(3) - (10). List the expected claims below:
Priority Creditor                                                Expected Claim Amount
Internal Revenue Service                                         $13,195.00

Comptroller of MD                                                $0.00


     4.6      Secured Claims.
     Next to be paid, at the same time and pro rata with payments on priority claims under Section 4.5 above, are secured
     claims as set forth below. The holder of an allowed secured claim retains its lien under 11 U.S.C. § 1325(a)(5)(B)(i).
     Any allowed secured claim listed in the Plan to be paid by the Trustee will be deemed provided for under the Plan.
     Any allowed secured claim not listed in the Plan to be paid by the Trustee, or not stated to be paid outside of or
     otherwise addressed in the Plan, will be deemed not provided for under the Plan and will not be discharged.

             4.6.1   Adequate Protection Payments for Claims Secured by or Subject to a Lease of Personal Property.
             Beginning not later than 30 days after the petition date and until the Plan is confirmed, the Debtor will directly
             pay adequate protection payments for claims secured by or subject to a lease of personal property for: None
               Case 20-14497             Doc 32           Filed 10/17/20             Page 3 of 6
      or the Claims Listed Below       (mark one box only). After confirmation of the Plan, the claims will be paid
     under Section 4.6.3. Make sure to list the amount of the monthly payment the Debtor will pay before
     confirmation, and list the last 4 digits only of the account number, if any, the lienholder uses to identify the
     claim:

Lessor / Lienholder          Property / Collateral              Acct. No.(last 4 numbers)          Monthly Payment



     4.6.2     Pre-petition Arrears on Secured Claims.
     Pre-petition arrears on secured claims will be paid through the Plan in equal monthly amounts while the Debtor
     directly pays post-petition payments beginning with the first payment due after filing the petition for:
    None or     the Claims Listed Below (mark one box only). The claims listed below include:          Claims Secured
by the Debtor’s Principal Residence    and/or Other Property .
Lienholder                                Collateral                  Arrears        Monthly Payment    No. of Months
Mercedes Benz Financial Serv              2016 Mercedes C300          $2,049.27

Nationstar Mortgage dba Mr. Cooper        2507 Oakley Ave             $11,169.62

Roundpoint Mortgage Serv                  7005 Surrey Dr              $51,812.71


     4.6.3      Secured Claims Paid Through the Plan.
The following secured claims will be paid through the Plan in equal monthly amounts for:
   None or     the Claims Listed Below (mark one box only). Such secured claims include secured claims altered
under Sections 5.1 through 5.5 below. Make sure to list the interest rates to be paid:
Lienholder                           Collateral                  Amount         % Rate Monthly Payment No. of Months
Mayor & City Council of Baltimore 3044 Strickland St             $30,000.00 0.00%

                                     5422 Narcissus
Worthington Alternative Capital                                  $55,654.46 26.00%
                                     Avenue

Worthington Alternative Capital      226 N. Culver St            $43,533.64 26.00%
BNOTE 2018                           2706 Spaulding              $6,421.92      18.00%


     4.6.4     Surrender Collateral to the Lienholder.
     The Debtor will surrender collateral to the lienholder for:
    None or     the Claims Listed Below (mark one box only). Describe the collateral securing the claim. Any
allowed claim for an unsecured deficiency will be paid pro rata with general unsecured creditors. Unless the Court
orders otherwise, a claimant may amend a timely filed proof of claim for an unsecured deficiency after entry of the
confirmation order as follows: (a) the amended proof of claim asserting an unsecured deficiency claim for real
property shall be filed within 180 days (no less than 180 days) after entry of the confirmation order; (b) the
amended proof of claim asserting an unsecured deficiency claim for personal property shall be filed within ___ days
(no less than 60 days) after entry of the confirmation order. Upon plan confirmation, the automatic stay of 11 U.S.C.
§§ 362 and 1301 terminates, if not terminated earlier, as to the collateral listed:
Lienholder                                        Collateral to be Surrendered
Worthington Alt Cap                               2511 Bellevedere



     4.6.5     Secured Claims Outside of the Plan.
The Debtor will directly pay the secured claims outside of the Plan for:
   None or     the Claims Listed Below (mark one box only). Such claims are deemed provided for under the Plan.
The Debtor will also directly pay outside of the Plan the unsecured portion of a claim that is only partially secured,
and any such unsecured claim is deemed provided for under the Plan:
                          Case 20-14497                Doc 32      Filed 10/17/20          Page 4 of 6
       Lienholder                          Collateral to be Paid for Outside of the Plan
       25 Hooks Lane                       2507 Oakley Ave




                4.6.6     Secured Claims Not Listed in the Plan.

                The Debtor will directly pay any allowed secured claim not listed in the Plan outside of the Plan. Any such
                claim will not be discharged.

                4.6.7     Additional Payments on Secured Claims.
       If the Trustee is holding more funds than those needed to make the payments under the Plan for any month, the
       Trustee may pay amounts larger than those listed in Sections 4.6.2 and 4.6.3 pro rata.


      4.7        Unsecured Claims.
After payment of all other claims, the remaining funds will be paid on allowed general unsecured claims as follows
(mark one box only):

     Pro Rata      100%     100% Plus ___% Interest.




      If there is more than one class of unsecured claims, list each class and how it is to be treated:
Class of Unsecured Creditors                                                                   Treatment
-NONE-


5.      THE AMOUNT AND VALUATION OF CLAIMS.
      Secured creditors holding claims treated under Section 5 retain their liens until the earlier of: the payment of the
      underlying debt determined under nonbankruptcy law; or discharge under 11 U.S.C. § 1328; or, if the Debtor
      cannot receive a discharge as provided in 11 U.S.C. § 1328(f), the notice of Plan completion. If the case is dismissed
      or converted without completion of the Plan, liens shall also be retained by the holders to the extent recognized
      under applicable nonbankruptcy law.

      5.1        Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 Through the Plan.
The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 through the Plan for:
            None.


      5.2        Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 by Separate Motion or an Adversary Proceeding.
The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 by separate motion or an adversary proceeding
for:
          None or    the Claims Listed Below mark one box only). The amount and interest rate of the claim will be set by
      Court order. Make sure to list the value of the collateral proposed to be paid through the plan plus any interest as
      determined by the Court in Section 4.6.3 above, as appropriate. A proof of claim must be filed before the Trustee
      makes payments. Any undersecured portion of such claim shall be treated as unsecured.

Lienholder                                                             Collateral




      5.3        Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)* Through the Plan.
      The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)* through the Plan for:
            None.
                      Case 20-14497              Doc 32         Filed 10/17/20           Page 5 of 6
       5.4    Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)* by Separate Motion or an Adversary
       Proceeding.
 The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)* by separate motion or an adversary proceeding
 for:
           None or    the Claims Listed Below mark one box only). The amount and interest rate of the claim will be set by
       Court order. Make sure to list the value of the collateral proposed to be paid through the Plan plus any interest as
       determined by the Court in Section 4.6.3 above, as appropriate. A proof of claim must be filed before the Trustee
       makes payments. Any undersecured portion of such claim shall be treated as unsecured.
Lienholder                                                          Collateral


       *Under 11 U.S.C. § 522(f) the Debtor may avoid a lien to the extent it impairs an exemption if the lien is a judicial
       lien or a nonpossessory, non-purchase money security interest in certain property.

       5.5     Claims Excluded from 11 U.S.C. § 506**.
 The Debtor will pay through the Plan the following claims excluded from 11 U.S.C. § 506** in full plus any interest for:
     None or     the Claims Listed Below (mark one box only). Make sure to list the amount proposed to be paid through
 the Plan plus any interest below and in Section 4.6.3 above, as appropriate. The amount of each claim to be paid will be
 established by the lienholder’s proof of claim or Court order. The interest rate of the claim is set as listed below or by
 superseding Court order. A proof of claim must be filed before the Trustee makes payments.
Lienholder         Collateral      Amount to be Paid            % Rate       Monthly Payment              No. of Months




 **Claims excluded from 11 U.S.C. § 506 include claims where the lienholder has a purchase money security interest
 securing a debt incurred within the 910-day period preceding the petition date, and the collateral consists of a motor
 vehicle acquired for the personal use of the Debtor, or the collateral consists of any other thing of value if the debt was
 incurred during the 1-year period preceding the petition date.

 6.     APPLICATION OF PAYMENTS ON ACCOUNT OF SECURED CLAIMS.
       Payments made by the Chapter 13 Trustee on account of arrearages on pre-petition secured claims may be applied
       only to the portion of the claim pertaining to pre-petition arrears, so that upon completion of all payments under the
       Plan, the loan will be deemed current through the petition date.

 7.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES.
       Any unexpired lease with respect to personal property that has not previously been assumed during the case, and is
       not assumed in the Plan, is deemed rejected and the stay of 11 U.S.C §§ 362 and 1301 is automatically terminated
       with respect to such property. The following executory contracts and/or unexpired leases are assumed or rejected for:

      None.




 8.     REVESTING PROPERTY OF THE ESTATE
       Title to the Debtor’s property shall revest in the Debtor when the Debtor is granted a discharge pursuant to 11 U.S.C. §
       1328; or, if the Debtor cannot receive a discharge as provided in 11 U.S.C. § 1328(f), upon the notice of Plan
       completion; or upon dismissal of the case.

9.     NON-STANDARD PROVISIONS.
       Any non-standard provision placed elsewhere in the Plan is void. Any and all non- standard provisions are:
       None or     Listed Below (mark one box only).

       Non-Standard Plan Provisions

10.     SIGNATURES.
       The Debtor’s signature below certifies that the Plan provisions above are all the terms proposed by the Debtor, and the
       Debtor has read all the terms and understands them. The signature below of the Debtor and Debtor’s Counsel, if any,
       also certifies that the Plan contains no non-standard provision other than those set out in Section 9 above.
                      Case 20-14497   Doc 32   Filed 10/17/20        Page 6 of 6
                                                 /s/ Gregory Green
Date: 10/17//2020
                                                 Debtor

James Logan
                                                 Joint Debtor
Attorney for Debtor
